Adlow, J.
I dissent from the opinion of the majority. To declare these proceedings void because the officer made his retrurn to the court upon a copy rather than upon the original writ is to confer an absurd import upon a mere technicality. The original writ issued in this case was a proper one, ■and, upon service of the process, jurisdiction over the defendant was obtained. While the officer made his return to court on- a copy rather than upon the original writ, his return was conclusive so far as the parties in this action were concerned. If anyone has been damaged by the. falsity of this return he has an adequate remedy in another action. To abate these proceedings because of a defect which goes to the form rather than the substance of the action is to penalize the plaintiff for the fault of a public officer. The many cases cited by the majority concern returns conferring jurisdiction where there could be no jurisdiction. This is not the case in the cause in issue.